Order entered October 18, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00008-CV

     TIFFANNY JONES, M.D. AND TJONESIVFMD, PLLC, Appellant

                                          V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-02739-2020

                                    ORDER
                  Before Justices Molberg, Nowell, and Goldstein

      Before the Court is Appellee’s Second Emergency Rule 29.3 Motion filed

on September 22, 2021, Appellants’ Response filed on October 11, 2021, and

Appellee’s Motion for Leave to File Reply in Support of Second Emergency Rule

29.3 Motion filed on October 13, 2021.

      We GRANT appellee’s motion for leave to file a reply.

      While the trial court’s temporary injunction order set an October 18, 2021

trial date, it also ordered that the temporary injunction “will continue in force until
completion of final trial/hearing on the merits before the American Arbitration

Association (‘AAA’) and the execution of a final judgment in this Cause at the

conclusion of such arbitration, or until further order of this Court or the agreement

of the parties.” Cf. Senter Investments, L.L.C. v. Veerjee, 358 S.W.3d 841, 845–46

(Tex. App.—Dallas 2012, no pet.) (rejecting appellant’s argument that a temporary

injunction order that did not include a trial date order was void because, after the

trial court compelled arbitration, “[a]ny trial setting would be abated pending the

resolution of the arbitration proceeding and would serve little purpose”).

      Accordingly, we DENY Appellee’s second rule 29.3 motion to the extent

that it seeks to extend the temporary injunction order’s trial date. But we GRANT

the motion for emergency relief to the extent of confirming that the trial court’s

order remains in place and is not suspended during this appeal, or alternatively so

order. See TEX. R. APP. P. 29.3 (“When an appeal from an interlocutory order is

perfected, the appellate court may make any temporary orders necessary to

preserve the parties’ rights until disposition of the appeal and may require

appropriate security.”).


                                             /s/    KEN MOLBERG
                                                    JUSTICE